Citation Nr: 1804963	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-23 667	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for high blood pressure.


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1952 to January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the Veteran withdrew his appeal through his representative, Ms. Stacey Penn Clark, attorney at law, in June 2017.  A day later, Ms. Clark withdrew her representation of the Veteran.  Therefore, he is currently unrepresented before VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his then-authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in June 2017, the Veteran, through his then-authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


